                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

 UNITED STATES OF AMERICA                       )
                                                )        Case No. 1:18-cr-106-2
 v.                                             )
                                                )        Judge Travis R. McDonough
 VICTOR JACKSON II                              )
                                                )        Magistrate Judge Susan K. Lee
                                                )


                                             ORDER


         Magistrate Judge Susan K. Lee filed a report and recommendation (Doc. 316)

recommending that the Court: (1) grant Defendant’s motion to withdraw his not-guilty plea as to

Count One and Count Eight of the 22-count Indictment; (2) accept Defendant’s guilty plea as to

Count One and Count Eight of the 22-count Indictment; (3) adjudicate the Defendant guilty of

Count One and Count Eight of the 22-count Indictment; (4) defer a decision on whether to accept

the second amended plea agreement until sentencing; and (5) order that Defendant remain in

custody until sentencing in this matter after his bond was revoked. (Id.) Neither party filed a

timely objection to the report and recommendation. After reviewing the record, the Court agrees

with Magistrate Judge Lee’s report and recommendation. Accordingly, the Court ACCEPTS

and ADOPTS the magistrate judge’s report and recommendation (Doc. 316) pursuant to 28

U.S.C. § 636(b)(1) and ORDERS as follows:

      1. Defendant’s motion to withdraw his not-guilty plea as to Count One and Count Eight of

         the Indictment is GRANTED;

      2. Defendant’s plea of guilty to Count One and Count Eight is ACCEPTED;

      3. Defendant is hereby ADJUDGED guilty of Count One and Count Eight;
4. A decision on whether to accept the second amended plea agreement is DEFERRED

   until sentencing; and

5. Defendant SHALL REMAIN in custody until sentencing in this matter which is

   scheduled to take place on February 28, 2020 at 2:00 p.m. [EASTERN] before the

   undersigned.

   SO ORDERED.

                                     /s/Travis R. McDonough
                                     TRAVIS R. MCDONOUGH
                                     UNITED STATES DISTRICT JUDGE




                                       2
